Opinion issued August 31, 2009
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00193-CR
____________

GERALD ALLAN HAYES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 351st District Court 
Harris County, Texas
Trial Court Cause No. 1198372



MEMORANDUM  OPINION
 On July 22, 2009, appellant  filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate within 15 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Alcala, Bland and Massengale.
Do not publish.  Tex. R. App. P. 47.2(b).